ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
Northrop Grumman Corporation               )      ASBCA No. 60322
                                           )
Under Contract No. F 19628-00-C-O 100      )

APPEARANCES FOR THE APPELLANT:                    J. Alex Ward, Esq.
                                                  Daniel E. Chudd, Esq.
                                                    Morrison & Foerster LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Lawrence S. Rabyne, Esq.
                                                  Samuel W. Morris, Esq.
                                                   Trial Attorneys
                                                   Defense Contract Management Agency
                                                   Arlington Heights, IL

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 28 June 2017
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60322, Appeal of Northrop
Grumman Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                  JE
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2